             Case 2:20-cr-00614-KG Document 19 Filed 03/05/20 Page 1 of 2


                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                             )
                                                      )
                Plaintiff,                            )
                                                      )
       vs.                                            )            NO. CR 20-614 KG
                                                      )
FNU LNU a/k/a “Kevin,” et al.,                        )
                                                      )
                Defendants.                           )

                      UNITED STATES’ NOTICE OF RELATED CASES

       The United States of America notifies the Court that the subject matter in the above-

captioned case is related to the subject matter in the following cases:

       1.       US v. Manuel Abdul Olivares, et al., CR 20-611 KG;

       2.       US v. Jorge Marquez, et al., CR 20-612 KG;

       3.       US v. Elizabeth Delgado Barcena, et al., CR 20-618 KG;

       4.       US v. Elizabeth Delgado Barcena, CR 20-619 KG;

       5.       US v. Elizabeth Delgado Barcena, et al., CR 20-620 KG;

       6.       US v. Delfina Yolanda Perez-Briones, CR 20-622 RB;

       7.       US v. Ivan Alberto Ronquillo, et al., CR 20-625 KG;

       8.       US v. Gabriel Natividad, CR 19-3987 VJ1;

       9.       US v. Magaly Stefanny Jara-Rodriguez, CR 19-3799 VJ1; and

       10.      US v. Delfina Yolanda Perez-Briones, et al., No. 20-mj-0813.

       The United States hereby represents that the theories of prosecution, facts, evidence and

witnesses in the listed cases are substantially common to one another. The United States

respectfully suggests that all of the listed cases should be assigned to a single United States District

Judge of this Court in the interest of judicial economy. Moreover, assignment of all of the listed
          Case 2:20-cr-00614-KG Document 19 Filed 03/05/20 Page 2 of 2




cases to a single United States District Judge of this Court will minimize the risk of disparate

treatment of similarly situated criminal defendants.

                                                       Respectfully submitted,

                                                       JOHN C. ANDERSON
                                                       United States Attorney


                                                       Electronically Filed 3/5/2020
                                                       SELESIA L. WINSTON
                                                       Assistant U.S. Attorney
                                                       200 N. Church Street
                                                       Las Cruces, NM 88001
                                                       (575) 522-2304

I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record on this date.
Electronically Filed 3/5/2020
SELESIA L. WINSTON
Assistant U.S. Attorney




                                                2
